Name: 94/699/EC: Commission Decision of 19 October 1994 providing for less frequent identity and physical checks on the temporary admission of certain equidae from Sweden, Norway and Finland and repealing Decision 93/321/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  agricultural policy;  means of agricultural production;  economic geography
 Date Published: 1994-10-29

 Avis juridique important|31994D069994/699/EC: Commission Decision of 19 October 1994 providing for less frequent identity and physical checks on the temporary admission of certain equidae from Sweden, Norway and Finland and repealing Decision 93/321/EEC Official Journal L 280 , 29/10/1994 P. 0088 - 0089COMMISSION DECISION of 19 October 1994 providing for less frequent identity and physical checks on the temporary admission of certain equidae from Sweden, Norway and Finland and repealing Decision 93/321/EEC (94/699/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Decision 92/438/EEC (2), and in particular Article 16 thereof, Whereas, on the basis of the guarantees offered in 1993 by Sweden, Norway, Finland and Switzerland as regards the Community requirements laid down in Council Directive 90/426/EEC (3), the Commission adopted Decision 93/321/EEC of 10 May 1993 providing for less frequent identity and physical checks on the temporary admission of certain registered equidae from Sweden, Norway, Finland and Switzerland (4), as amended by Decision 94/453/EC (5); whereas, pursuant to that Decision, the Member States may allow less frequent identity and physical checks on registered horses imported under temporary admission arrangements to take part in competitions; Whereas, following the entry into force of the Agreement on the European Economic Area, Sweden, Norway and Finland apply the health requirements applicable to intra-Community trade laid down in Directive 90/426/EEC to trade in equidae with the European Community; whereas this situation should be taken into account; Whereas information forwarded by certain Member States indicates that the Swiss authorities no longer meet the criteria laid down in Article 16 of Directive 91/496/EEC; whereas the Swiss authorities authorize imports of registered equidae from countries from which imports into the Community are prohibited for animal health reasons; Whereas there should therefore no longer be the possibility of reduced checks for equidae from Switzerland; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States may conduct less frequent identity and physical checks on registered horses originating in Sweden, Norway and Finland and intended to take part in competitions. 2. Where the Member States make use of the possibility provided for in paragraph 1, the official veterinarian at the border inspection post concerned shall ensure that post identity and physical checks are conducted at regular intervals. 3. Paragraph 1 shall apply only to horses taking part in competitions in the Member State into which they have been introduced. 4. The authorities of the Member States shall ensure that horses admitted under the arrangements provided for in paragraph 1 leave the territory of the Member State concerned through the border inspection post where they were introduced within 10 days of their admission. Article 2 Member States making use of the possibility provided for in Article 1 (1) shall so inform the Commission and the other Member States. Article 3 Decision 93/321/EEC is hereby repealed. Article 4 This Decision is addressed to the Member States. Done at Brussels, 19 October 1994. For the Commission RenÃ © STEICHEN Member of the Commission